Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/603,606 filed on 10/08/2019. This communication is the first action on the merits.

Status of Claims
Claims 1-15 are currently pending and have been rejected as follows.

Priority
The Examiner acknowledges Applicant claiming priority from PCT/US2017/028261 filed 04/19/2017. 

IDS
The information disclosure statement filed on 10/08/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module to receive historical late arrival times to a physical location for physical location meetings from a mobile endpoint device, wherein the historical late arrival times for physical location meetings is averaged with historical late arrival time data for online meetings to calculate the time period for the time slot” In claim 15 because the claims recite a generic placeholder “module” performing the recited functions and although the claims recite other structure (as recited in parent claim 14) such structure, e.g. the processor, is not linked to the “communication module” in a way that renders it a sufficient structural modifier as it is not clear that the communication module is comprised in or executed by the “processor” or any of the other structure recited in the claims.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 3, 4, 10, and 11 are objected to because of the following informalities:  
Claims 3 and 10 recite “calculating, by the processor, an average of the historical late arrival time for the online meetings and the historical late arrival times for the physical location meetings;”  However Examiner recommends -- calculating, by the processor, an average of the historical late arrival times for the online meetings and the historical late arrival times for the physical location meetings -- be recited. 
Claims 4 and 11 recite “wherein the average is a weighted average of the historical late arrival time for the online meetings and the historical late arrival times for the physical location meetings.” However Examiner recommends -- wherein the average is a weighted average of the historical late arrival times for the online meetings and the historical late arrival times for the physical location meetings.-- be recited. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 15 recites “a communication module to receive historical late arrival times to a physical location for physical location meetings from a mobile endpoint device, wherein the historical late arrival times for physical location meetings is averaged with historical late arrival time data for online meetings to calculate the time period for the time slot” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to describe any structure corresponding to a “communication module” for performing the recited function(s) as the Specification fails to recite the terminology “communication” or “module”, or any synonymous language, e.g. input, network, communication bus, etc., and the only description of the “receiving” of data is described in [0036]: “The times may be transmitted to the endpoint device that executes the meeting scheduling application and the meeting scheduling application may receive the times.” Which fails to describe any particular “communication” structure for “receiving” the data, instead the Specification merely describes that the data is received by the “endpoint device”/general purpose computer (i.e. the other structural elements recited in parent claim 14 and not clearly linked or adequately describing the particular structure of the “communication module”) from the mobile end point device which performs the active function of “transmitting” the data and no separate “communication module” is described as performing “receiving” function(s). Therefore, Applicant’s disclosure fails to describe a “communication module” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See: http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx (slides 24 and 27: “the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve”); also see MPEP 2163(II)(A)(3): “A means- (or step-) plus- function claim limitation is adequately described under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, if: (1) The written description adequately links or associates adequately described particular structure, Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure.").”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8-13, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite “determining, by the processor, that a time period of the proposed meeting overlaps the time slot;” however it is unclear if or how “the time slot” relates to antecedently recited “a meeting time slot” or “the time slot for the time period”. For the purpose of examination, Examiner interprets “the time slot” as referring to “the time slot for the time period that is determined” in parent claims 1 and 8, consistent with the Specification ([0018]: “In one implementation, meeting scheduling application 106 may determine that a time period of a 
Claims 6 and 13 recite: “determining, by the processor, that a subsequent meeting overlaps the time slot;” however it is unclear if or how “the time slot” relates to antecedently recited “a meeting time slot” or “the time slot for the time period”. For the purpose of examination, Examiner interprets “the time slot” as referring to “the time slot for the time period that is determined” in parent claims 1 and 8, consistent with the Specification ([0018]: “In one implementation, meeting scheduling application 106 may determine that a time period of a proposed meeting of an invitation received from another user overlaps a time slot 112.” And Fig. 1, [0038]-[0039]).
Claim 8 recites : “instructions to determine a time period for a time slot in response to the detecting the meeting time slot that is scheduled;” however there is insufficient antecedent basis for “the detecting the meeting time slot that is scheduled”. For the purpose of examination, Examiner interprets and recommends the claims recite -- instructions to determine a time period for a time slot in response to [[the]] detecting the meeting time slot that is created in the meeting scheduling application;-- consistent with the context of claim 1. 
Claims 9-13 are rejected under 112(b) for failing to remedy the deficiencies of rejected parent claim 8. 
Claim 15 recites “a communication module to receive historical late arrival times to a physical location for physical location meetings from a mobile endpoint device, wherein the historical late arrival times for physical location meetings is averaged with historical late arrival time data for online meetings to calculate the time period for the time slot” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure fails to describe any structure corresponding to a “communication module” for performing the recited function(s) as the Specification fails to recite the terminology “communication” or “module”, or any synonymous language, e.g. input, network, communication bus, etc., and the only description of the “receiving” of data is described in [0036]: “The times may be transmitted to the endpoint device that executes the meeting scheduling application and the meeting scheduling application may receive the times.” Which 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and apparatus for determining and adding time slots adjacent to meetings based on historical arrival times, e.g. adding wellness or break times between meetings (e.g. Spec: [0009]). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-7), “non-transitory computer-readable storage medium” (claims 8-13), and an “apparatus” (claims 14-15). 
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely:
In claim 1: 
Detecting…a meeting time slot that is scheduled …
Determining…a time period for a time slot in response to the detecting the meeting time slot that is scheduled; 
Generating… the time slot for the time period that is determined; 
Modifying… a graphical representation of the meeting time slot …to include the time slot for the time period that is determined, wherein the time slot is adjacent to an end time of the meeting time slot.  
In claim 8:
…create a meeting time slot …
… determine a time period for a time slot in response to the detecting the meeting time slot that is scheduled; 
… create the time slot for the time period that is determined;
…modify a graphical representation of the meeting time slot WO 2018/194573PCT/US2017/028261 13 that is created … to include the time slot for the time period that is determined, wherein the time slot is adjacent to an end time of the meeting time slot.  
In claim 14: … display …a calendar…, wherein each meeting time slot that is scheduled is modified with a time period associated with a time slot that is adjacent to a respective end time of the each meeting time slot.  
Dependent claims 2-7, 9-13, and 15 recite the same or similar abstract idea(s) as independent claims 1, 8, and 14 with merely a further narrowing of the abstract idea(s) to particular data types analyzed or analyses performed, specifically: 
In claims 2 and 9: wherein the time period for the time slot comprises a predefined time period. 
In claims 3 and 10: wherein the determining the time period for the time slot comprises:
Logging…historical late arrival times for online meetings; (finding that under the BRI of the claim the recited “online” meetings language is merely descriptive of the data values collected and analyzed and thus is still part of the abstract idea itself)
Logging… historical late arrival times to a physical location for physical location meetings …
Calculating… an average of the historical late arrival time for the online meetings and the historical late arrival times for the physical location meetings; and 
Setting… the time period for the time slot as a larger value of the average or a predefined time period.  
In claims 4 and 11: wherein the average is a weighted average of the historical late arrival time for the online meetings and the historical late arrival times for the physical location meetings.  
In claim 5 and 12:
Determining… that a time period of the proposed meeting overlaps the time slot; 
Generating…a warning notification; 
In claims 6 and 13: 
Determining…that a subsequent meeting overlaps the time slot;
Generating… an [message] addressed to a meeting organizer of the subsequent meeting in response to the determining that the subsequent meeting overlaps the time slot, wherein the [message] informs the meeting organizer that an employee…will be late to the subsequent meeting; and 
In claim 7: wherein the time slot is displayed as a different graphical representation than the meeting time slot.  
In claim 15: …receive historical late arrival times to a physical location for physical location meetings …wherein the historical late arrival times for physical location meetings is averaged with historical late arrival time data for online meetings to calculate the time period for the time slot.
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed creating of time slots adjacent to meeting time slots based on historical attendance data and providing notifications to organizers of scheduling conflicts, is found to correspond to the category(ies) of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the management of meetings and time slots, i.e. scheduling, is clearly a management of personal behavior; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above are clearly mental process steps including observations, e.g. the logging of late arrival data, and evaluations or judgements, e.g. the “determining” steps, that can be performed mentally and/or using pen and paper, e.g. communicating schedule conflicts to organizers; and/or 
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite steps for “averaging” and “weighting” the averages of historical data values.  
Step 2A – Prong 2: Claims 1-15 are found to clearly be directed to 
“a processor” (claims 1, 3, 5, 6), “A non-transitory computer readable storage medium encoded with instructions executable by a processor, the non-transitory computer-readable storage medium comprising: instructions to…” (claims 8-13), “An apparatus, comprising: a processor; and a computer readable storage medium in communication with the processor, wherein the computer readable storage medium stores instructions associated with a meeting scheduling application that is executed by the processor; and a display in communication with the processor to display a graphical user interface (GUI) of a calendar of the meeting scheduling application…” (claims 14-15), and modifying [and presenting] the time slots as “graphical representations…in the meeting scheduling application” (claims 1, 7, 8), and “a meeting scheduling application” (claim 1, 6, 8, 13, 14), however the aforementioned elements merely amount to generic computer components recited at a high-level of generality (e.g. Spec: Fig. 1 and [0010]) used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or the use of a computer “application” to implement the time slot scheduling including “graphical representations” is merely an attempt to limit the abstract idea to a particular technological environment/field of use of computer-based calendaring (MPEP 2106.05(h)), for these reasons the aforementioned elements fail to integrate the recited abstract idea(s) into a practical application;
“a communication module to receive…from a mobile end point device…” (claim 15), “logging, by the processor, [physical location data] from a mobile endpoint device” (claims 3, 10), “receiving, by the processor, an invitation to attend a proposed meeting” [from an originator device] (claim 5, 12) and “transmitting, by the processor, the warning notification to a device that originated the invitation.” (claim 5, 12), and generating “an email” and “transmitting, by the processor, the email to a device of the meeting organizer.” (claim 6, 13), however the aforementioned elements or receiving and transmitting data between devices merely amount to insignificant extra-solution activity, e.g. data gathering or output activity, (MPEP 2106.05(g)) and thus fail to integrate the recited abstract into a practical application and/or the generating and sending of “an email” (claim 6) to notify of scheduling conflicts is merely an attempt at limiting the abstract idea to a particular technological environment /field of use of electronic 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and attempts to limit the abstract idea to a particular field of use of electronic calendaring and scheduling notifications (MPEP 2106.05(h)), and further performs insignificant extra-solution activity, e.g. data gathering or output activity that includes sending and receiving data between device(s), (MPEP 2106.05(g)) as identified above which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to scheduling additional time slots for meetings, e.g. adding wellness or break times between meetings (e.g. Spec: [0009]), based on historical late arrival times, and managing scheduling conflicts (see dependent claims 5, 6, 12, 13). 
	Claims 1-15 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html




Prior Art Considerations
None of the prior art of record, taken individually or in combination, teach or suggest all of the limitations of claims 3, 4, 9, and 10 directed to scheduling additional time slots adjacent to existing meeting time slots based on calculating an average of historical late arrival times to online and physical location meetings and setting the additional time slot “as the larger value of the average or a predefined time period”.  The prior art references most closely resembling Applicant’s claimed invention are as follows:
Coughlin, Chen, O’Sullivan, and Balwani as applied in the prior art rejection(s) of claims 1, 2, 5-9, and 12-15 described herein; and
US 20140280292 A1 describing fuzzy scheduling with buffer time windows 
US 20150213414 A1 describing tracking patient arrival times and using timeliness data to determine average tardiness times
US 20170308866 A1 describing determining meeting attendance models which may be used to predict user attendance and/or related inferences (e.g. whether a user will attend in person or call in, how much they will participate, whether they will leave early/arrive late, etc.)
US 6678613 B2 describing appointment management including adjusting user lead times based on historical late data
US 20130046788 A1 describing calendaring suggestions including determining travel buffer times 
US20200090132A1 describing scheduling appointments based on identified history data including accounting for over and under runs
US 20160350720 A1 describing tracking meeting attendance to determine meeting movability
US 6678613 B2 describing methods for incorporating lead/prep time in scheduling appointments to account for tardiness
US 20140229099 A1 describing location aware appointment management based on estimated time of arrival
US 7139722 B2 describing location and time sensitive meeting management and notification based on predicted late arrival according to historical data
US 20180332350 A1 describing travel time adjustments to the end of appointment times
US 20110090078 A1 describing estimating departure times based on known calendar events
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render claims 3, 4, 10, and 11 obvious.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coughlin et al. US 20080167937 A1 (hereinafter “Coughlin”).
Claim 1, 
Coughlin teaches: A method, comprising: 
detecting, by a processor, a meeting time slot that is scheduled in a meeting scheduling application; (Fig. 4; [0071] The process 200 includes the calendar application identifying a first appointment in a calendar application (210); [0080] FIG. 4 illustrates an exemplary process 400 for identifying an amount of unscheduled time between two appointments (e.g., the first appointment and the second appointment). The process 400 includes the calendar application identifying an ending time of the first appointment (410) and identifying a starting time of the second appointment (415). To do so, in one implementation, the calendar application references a time field within the calendar application to identify the time during which the appointment is scheduled to take place. Alternatively or additionally, the calendar application may reference other fields associated with the first and second appointments and may search for key words identifying time of each appointment. For example, the calendar application may search for key words, such as "starting time," "ending time," "from 10:00 am to 11:00 am," and other possible texts indicative of the time of the appointment.)
determining, by the processor, a time period for a time slot in response to the detecting the meeting time slot that is scheduled; (Fig. 2: “210”-> “235” -> “240”; [0078] After identifying the travel route, the calendar application identifies a travel time associated with the route (235).; [0080] FIG. 4 illustrates an exemplary process 400 for identifying an amount of unscheduled time between two appointments (e.g., the first appointment and the second appointment).; [0082]: After identifying the ending time associated with the first appointment and the starting time associated with the second appointment, the calendar application subtracts the ending time of the first appointment from the starting time of the second appointment to determine the amount of unscheduled time (420).; [0083] After identifying the amount of unscheduled time, the calendar application determines whether the amount of unscheduled time equals or exceeds the travel time (245). If so (250, yes), the calendar application reserves, within the calendar application, a time block to account for the travel time (255).; )
generating, by the processor, the time slot for the time period that is determined; (Fig. 1B, 2; [0068]: and (3) reserve a time block within the calendar application to account for the travel time, as more fully described below with respect to FIGS. 1B and 2. ; [0069] FIG. 1B illustrates the calendar application interface 110 with the control icon 125 being activated. As shown, the selection of the control icon 125 prompts the calendar application to reserve a travel time block 130 between the first appointment 115 and the second appointment 120.; [0083] After identifying the amount of unscheduled time, the calendar application determines whether the amount of unscheduled time equals or exceeds the travel time (245). If so (250, yes), the calendar application reserves, within the calendar application, a time block to account for the travel time (255).; )
modifying, by the processor, a graphical representation of the meeting time slot in the meeting scheduling application to include the time slot for the time period that is determined, wherein the time slot is adjacent to an end time of the meeting time slot.  (Fig. 1A->1B; Fig. 2: “250”; Fig. 11: “1155”; [0027]: and to reserve, within the calendar application, a time block for a travel time associated with the travel route.; [0068]: and (3) reserve a time block within the calendar application to account for the travel time, as more fully described below with respect to FIGS. 1B and 2. ; [0067] FIG. 1A illustrates an exemplary UI 100A used for identifying a travel route between multiple appointments and reserving, within a calendar application, a time block for a travel time associated with the travel route. In particular, the UI 100A includes a calendar application interface 110. The calendar application interface 110 identifies, within a particular day (e.g., Monday, Apr. 23, 2002), a first appointment 115, a second appointment 120, and a control icon 125.; [0069] FIG. 1B illustrates the calendar application interface 110 with the control icon 125 being activated. As shown, the selection of the control icon 125 prompts the calendar application to reserve a travel time block 130 between the first appointment 115 and the second appointment 120.; [0083] After identifying the amount of unscheduled time, the calendar application determines whether the amount of unscheduled time equals or exceeds the travel time (245). If so (250, yes), the calendar application reserves, within the calendar application, a time block to account for the travel time (255).; [0123] Additionally, the calendar application also reserves a travel time block within the calendar application to account for the travel time (1155). In one implementation, the calendar application places the travel time block immediately before the starting time of the second appointment. In another implementation, the calendar application places the travel time block immediately after the ending time of the first appointment.; Fig. 12A-12B;)
Claims 2 and 9,
Coughlin teaches all the limitations of parent claims 1 and 8 as described above. 
Coughlin further teaches: wherein the time period for the time slot comprises a predefined time period. ([0158] The calendar application also may use historical data in identifying the travel time associated with the route. For example, if the participant has previously traveled along the route, the calendar application may use an actual time (or an average of actual times) with which the participant previously traveled the route. The calendar application also may use historical data related to users other than the participant. The calendar application may determine an average time that it took for all known users to travel the route.)

Claim 7,
Coughlin teaches all the limitations of parent claim 1.
Coughlin further teaches: wherein the time slot is displayed as a different graphical representation than the meeting time slot. (Coughlin: Fig. 1B: “130”; Fig. 2)

Claim 8,
Coughlin teaches: A non-transitory computer readable storage medium encoded with instructions executable by a processor, the non-transitory computer-readable storage medium comprising: ([0066]: The user interfaces ("UIs") of FIGS. 1A and 1B are generally similar.; [0067]: In particular, the UI 100A includes a calendar application interface 110.; [0070]: In keeping with the previous example and for convenience, the calendar application described with respect to FIGS. 1A and 1B is referenced as performing the process 200.;Fig. 2; [0110]-[0111] In one example, the client device includes a mobile device that is GPS-enabled, and the 
instructions to create a meeting time slot in a meeting scheduling application; ([0058]: To illustrate, assume that the user has scheduled a first appointment within the user's calendar and the user wishes to schedule a second appointment within the user's calendar.; Fig. 1A-1B, 2; [0132]: However, before or at the time of scheduling the third appointment 1265, the calendar application again uses the process 1100 to determine whether the timing of the third appointment 1265 present a conflict (e.g., absence of sufficient travel time) with the already scheduled first and second appointments 1215, 1220.; [0003] A user may populate an electronic calendar with appointments that take place at different locations. The electronic calendar may be, for example, a Microsoft Outlook calendar, and may be manually programmed to include a date and time of appointments and locations associated with the appointments.)
instructions to determine a time period for a time slot in response to the detecting the meeting time slot that is scheduled; (Fig. 2: “210”-> “235” -> “240”; Fig. 4; [0071] The process 200 includes the calendar application identifying a first appointment in a calendar application (210); [0080] FIG. 4 illustrates an exemplary process 400 for identifying an amount of unscheduled time between two appointments (e.g., the first appointment and the second appointment). The process 400 includes the calendar application identifying an ending time of the first appointment (410) and identifying a starting time of the second appointment (415). To do so, in one implementation, the calendar application references a time field within the calendar application to identify the time during which the appointment is scheduled to take place. Alternatively or additionally, the calendar application may reference other fields associated with the first and second appointments and may search for key words identifying time of each appointment. For example, the calendar application may search for key words, such as "starting time," "ending time," "from 10:00 am to 11:00 am," and other possible texts indicative of the time of the appointment.; [0078] After identifying the travel route, the calendar application identifies a travel time associated with the route (235).; [0080] FIG. 4 illustrates an exemplary process 400 for identifying an amount of unscheduled time between two appointments (e.g., the first appointment and the second appointment).; [0082]: After identifying the to determine the amount of unscheduled time (420).; [0083] After identifying the amount of unscheduled time, the calendar application determines whether the amount of unscheduled time equals or exceeds the travel time (245). If so (250, yes), the calendar application reserves, within the calendar application, a time block to account for the travel time (255).; )
instructions to create the time slot for the time period that is determined; (Fig. 1B, 2; [0068]: and (3) reserve a time block within the calendar application to account for the travel time, as more fully described below with respect to FIGS. 1B and 2. ; [0069] FIG. 1B illustrates the calendar application interface 110 with the control icon 125 being activated. As shown, the selection of the control icon 125 prompts the calendar application to reserve a travel time block 130 between the first appointment 115 and the second appointment 120.; [0083] After identifying the amount of unscheduled time, the calendar application determines whether the amount of unscheduled time equals or exceeds the travel time (245). If so (250, yes), the calendar application reserves, within the calendar application, a time block to account for the travel time (255).; )
instructions to modify a graphical representation of the meeting time slot WO 2018/194573PCT/US2017/028261 13 that is created in the meeting scheduling application to include the time slot for the time period that is determined, wherein the time slot is adjacent to an end time of the meeting time slot.   (Fig. 1A->1B; Fig. 2: “250”; Fig. 11: “1155”; [0027]: and to reserve, within the calendar application, a time block for a travel time associated with the travel route.; [0068]: and (3) reserve a time block within the calendar application to account for the travel time, as more fully described below with respect to FIGS. 1B and 2. ; [0067] FIG. 1A illustrates an exemplary UI 100A used for identifying a travel route between multiple appointments and reserving, within a calendar application, a time block for a travel time associated with the travel route. In particular, the UI 100A includes a calendar application interface 110. The calendar application interface 110 identifies, within a particular day (e.g., Monday, Apr. 23, 2002), a first appointment 115, a second appointment 120, and a control icon 125.; [0069] FIG. 1B illustrates the calendar application interface 110 with the control icon 125 being activated. As shown, the selection of the control icon 125 prompts the calendar application to reserve a travel time block 130 between the first appointment 115 and the second appointment 120.; [0083] After identifying the amount of unscheduled time, the calendar application determines whether the amount of unscheduled time equals or exceeds the travel time (245). If so (250, yes), the calendar application reserves, within the calendar application, a time block to account for the travel time (255).; [0123] Additionally, the calendar application also reserves a travel time block within the calendar application to account for the travel time (1155). In one implementation, the calendar application places the travel time block immediately before the starting time of the second appointment. In another implementation, the calendar application places the travel time block immediately after the ending time of the first appointment.; Fig. 12A-12B;).


Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by
O’Sullivan et al. US20090313075A1 (hereinafter “O’Sullivan”). 
Claim 14, 
O’Sullivan teaches: An apparatus, comprising: a processor; and a computer readable storage medium in communication with the processor, wherein the computer readable storage medium stores instructions associated with a meeting scheduling application that is executed by the processor; and a display in communication with the processor to display a graphical user interface (GUI) of a calendar of the meeting scheduling application, wherein each meeting time slot that is scheduled is modified with a time period associated with a time slot that is adjacent to a respective end time of the each meeting time slot. (Fig. 1, 5; [0012] FIG. 1 diagrammatically depicts an adaptive scheduling process and an electronic scheduling application coupled to a distributed computing network.; [0007] According to another implementation, a computer program product resides on a computer readable medium, having a plurality of instructions stored on it. When executed by a processor, the instructions cause the processor to perform operations including receiving a scheduling request for a specified time slot. The instructions further cause the processor to receive an acceptance of the scheduling request. The instructions also cause the processor to schedule one or more additional time slots associated with the specified time slot.;  [0022] The instruction sets and subroutines of electronic scheduling server  and a time period following the specified time slot of the proposed meeting (e.g., which may provide for the possibility that the proposed meeting may overrun the specified time slot). As such, one or more of the additional time slots may include an additional time slot adjacent to the specified time slot of the meeting. For example, an additional time slot scheduled 104 to accommodate an overrun of the meeting may be scheduled in an additional time slot immediately following the specified time slot of the meeting. Further, an additional time slot, e.g., to allow for preparation for the meeting may be scheduled 104 either immediately before the specified time slot for the meeting, or at any time therebefore.; [0042]: Scheduling 104 one or more additional time slots associated with the specified time slot for the meeting may include recommending 120 one or more additional time slots. For example, and referring also to FIG. 4, adaptive scheduling process 10 (alone or in conjunction with one or more of electronic scheduling client application 22 and/or electronic scheduling server application 20) may render scheduling interface 300 (e.g., in response to user 46 accepting scheduling request 200). Further, adaptive scheduling process 10 (alone or in conjunction with one or more of electronic scheduling client application 22 and/or electronic scheduling server application 20) may render pop-up 302, e.g., which may include a recommendation for preparation time and/or overrun time to be scheduled relative to the specified time slot for the proposed meeting.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Coughlin et al. US 20080167937 A1, as applied to parent claims 1 and 8 above, in view of 
Chen et al. US 20070118415 A1 (hereinafter “Chen”).
Claim 5 and similar claim 12,
Coughlin teaches all the limitations of parent claims 1 and 8 as described above. 
Coughlin further teaches: comprising:
receiving, by the processor, … a proposed meeting; ([0072] Similarly, the process 200 includes the calendar application identifying a second appointment in the calendar application (220) and identifying the geographic location of the second appointment (225). Identifying the second appointment may include identifying an existing appointment already scheduled within a calendar application. Alternatively or additionally, identifying the second appointment may include receiving a request to schedule a second appointment within a calendar application.; [0122]: To illustrate, the process 1100 includes the calendar application receiving, from a user, a request to schedule, within a calendar application, a new (second) appointment 120 at a particular time (110). ; [0072] Similarly, the process 200 includes the calendar application identifying a second appointment in the calendar application (220) and identifying the geographic location of the second appointment (225). Identifying the second appointment may include identifying an existing appointment already scheduled within a calendar application. Alternatively or additionally, identifying the second appointment may include receiving a request to schedule a second appointment within a calendar application.;  [0123] Before saving the second appointment 120 into the calendar application, however, the calendar application may first determine whether the proposed second appointment present a conflict (e.g., absence of sufficient travel time) with an already scheduled first appointment 115.; Fig. 11; [0126] The UI 1200A includes a calendar application interface 1210. The calendar application interface 1210 includes, within a particular day (e.g., Monday, Apr. 23, 2002), an already scheduled first Thereafter, the calendar application receives, from the user, a request to schedule a second and a new appointment 1220,) 
determining, by the processor, that a time period of the proposed meeting overlaps the time slot; (Fig. 11: “1145”; [0059] If the travel time exceeds the time gap between the first and second appointments, the calendar application alerts the user of the same before accepting the second appointment at the requested time.; [0123] Before saving the second appointment 120 into the calendar application, however, the calendar application may first determine whether the proposed second appointment present a conflict (e.g., absence of sufficient travel time) with an already scheduled first appointment 115. ; [0119] Other implementations are also contemplated. For example, instead of or in addition to allowing the user to a reserve, within a calendar application, a time block for the travel time between multiple appointments after the multiple appointments have already been scheduled, as described with respect to FIG. 2, the user is allowed to reserve, within the calendar application, a time block for such travel time during scheduling of an appointment. As such, in this implementation, the user immediately realizes the conflict (e.g., absence of sufficient travel time between appointments) at the time of scheduling an appointment, and the user is allowed to schedule the appointment at another time to avoid such conflict.; [0128] In either case, after receiving the information about the second appointment 1220 and before or at the time of accepting/scheduling the second appointment 1220, the calendar application uses the exemplary process 1100 to determine whether the proposed timing of the second appointment 1220 presents a conflict (e.g., absence of sufficient travel time) with the already scheduled first appointment 1215.)
generating, by the processor, a warning notification; ([0091] The calendar application may be configured to allow the user to set alert messages, alerting the user about different events. In one specific example, the user may wish to set an alert message, alerting the user if the travel time associated with the calculated route between the first appointment and the second appointment changes due to a change in the current road conditions. In another example, the user may wish to set an alert message, alerting the user about  However, if it is determined that the amount of travel time exceeds the amount of unscheduled time (1145, no), the calendar application alerts the user of the conflict and provides the user with suggestions before or at the time of saving the second appointment 120 into the calendar application at the particular time (1160). In one example, the calendar application presents to the user a UI, providing the user with one or more suggestions in resolving the conflict; [0134]: For example, and as shown, the calendar application generates a pop-up window 1270 informing the user of the conflict.)
transmitting, by the processor, the warning notification to a device …([0166] If it is determined that the travel time exceeds the remaining time, the calendar application sends a message (1350). For instance, the calendar application may alert the first participant by displaying an alert display to the first participant that informs the first participant of the same. The calendar application also may send a message to other participants of the appointment indicating that the first participant likely will be late for the appointment. The message may be a reschedule request from the first participant that does not specify the reason that the first participant needs to reschedule the meeting (e.g., that the first participant is running late). The calendar application may send a message to other users that are not participants of the appointment. For example, the calendar application may send a message to the first participant's assistant, a family member of the first participant, participants scheduled to have a subsequent appointment with the first participant after the appointment, etc. In this example, the message may indicate that the first participant may be running late. [0007] In some implementations, the first participant may be alerted that the first participant will be late to the appointment, and/or a second participant, other than the first participant, may be alerted generating an alert message informing the user of conflicting appointments. ; [0091] In another example, the user may wish to set an alert message, alerting the user about conflicting appointments. In keeping with the previous example, the timing of the first and second appointments that previously did not conflict with each other even after taking into account travel time from the first appointment to the second appointment, may now present a conflict due to the new calculated travel time and the alert message informs the user of the same.; [0092]: The second alert option, described below in more detail with respect to FIGS. 9A-9C, alerts the user about conflicting appointments (e.g., absence of sufficient travel time between the appointments) and may suggest possible options to help the user avoid the conflicting appointments.; [0099] To alert the user, the calendar application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user takes a different route to the user's next appointment location.)

Coughlin fails to clearly teach that the received request for the proposed meeting is an “invitation”, e.g. from another user, to attend the proposed meeting or transmitting the warning to the “device that originated the invitation”, i.e.:
receiving, by the processor, an invitation to attend a proposed meeting; 
transmitting, by the processor, the warning notification to a device that originated the invitation. 
Chen however, in analogous art of meeting scheduling, teaches: 
receiving, by the processor, an invitation to attend a proposed meeting; transmitting, by the processor, the warning notification to a device that originated the invitation. (Fig. 4; [0044]- [0045] If the meeting location is available at the desired date and time, the meeting scheduling application obtains the schedules for the meeting participants 406. Each participant's schedule is compared to the proposed meeting schedule 408 (e.g., dates If a participant has a scheduling conflict (e.g., two or more events are scheduled at the same or overlapping times), the scheduling application sends a notice of the conflict to person scheduling the meeting and/or the person having the conflict 420. The person scheduling the meeting then has the option of changing the meeting date, time or location to accommodate the invited participant's schedule, ignoring the scheduling conflict, or removing/uninviting the participant from the meeting. If the participant is available, the scheduling application calculates the travel time, adds that time to the participant's schedule 410, and transmit the schedule or notification, indicating departure time or travel time, to the participant 412. This conflict-checking process is repeated until all participants have been scheduled and all conflicts addressed 414.; [0046] In an alternative embodiment of the method illustrated in FIG. 4, the scheduling application also considers participant's schedules prior to the scheduled meeting to determine conflicts and/or provide sufficient travel time to the meeting. For example, a participant may have a first meeting just prior to a newly scheduled second meeting. The intelligent meeting scheduling application can use the first meeting's location to calculate travel time or distance to the second meeting location and send the participant a timely notification when he/she should depart to then second meeting. Another feature provides that when the intelligent scheduling system knows that a meeting participant is at a different location or meeting, it sends the participant reminders or departure notifications to his/her mobile terminal (e.g., mobile phone, pager, PDA, etc.).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Coughlin’s method(s) and system as described above including adding travel time slots adjacent to meetings, receiving requests to schedule meetings, and informing user(s) of meeting and travel time slot conflicts, to clearly include receiving an invitation for a proposed meeting and transmitting the warning notification to the device that originated the invitation in view of Chen in order to provide an improved and efficient intelligent scheduling system that accounts for travel time and distances and provides timely notifications to improve scheduling accuracy (Chen: Abstract; [0004]-[0006]; [0042]:  The participant's meeting schedule 310 is then updated to include the travel time to the meeting, thus accurately reflecting when the participant should leave for the meeting.; [0055]: 
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Coughlin and Chen, as described above in the same field of meeting scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Coughlin  (at least: [0054] ; [0059] If the travel time exceeds the time gap between the first and second appointments, the calendar application alerts the user of the same before accepting the second appointment at the requested time.; [0123]; [0146]; Abstract) describing providing alerts for scheduling conflicts for a proposed appointment based on travel time and notifying other participant(s) of expected user late arrival to appointments and Chen [0055] describing using the scheduler system for any type of application where people meet and confer, the results of the combination were predictable (MPEP 2143 A).

Claim 6 and similar claim 13,
Coughlin teaches all the limitations of parent claims 1 and 8 as described above.
Coughlin further teaches: comprising: 
determining, by the processor, that a subsequent meeting overlaps the time slot; (Fig. 2; Fig. 9A-9B; [0072] Similarly, the process 200 includes the calendar application identifying a second appointment in the calendar application (220) and identifying the geographic location of the second appointment (225). Identifying the second appointment may include identifying an existing appointment already scheduled within a calendar application. Alternatively or additionally, identifying the second appointment may include receiving a request to schedule a second appointment within a calendar application.; [0088] Referring again to FIG. 2, if it is determined that the travel time exceeds the amount of unscheduled time (250, no), the calendar application alerts the user of the conflict and provides the user with one or more suggestions to resolve the conflict.; [0104]: In keeping with the above-described example, the calendar application identifies that the travel time exceeds the amount of unscheduled time by 30 
generating, by the processor, an email addressed to a meeting organizer of the subsequent meeting in response to the determining that the subsequent meeting overlaps the time slot, wherein the email informs the meeting organizer … associated with the meeting scheduling application will be late to the subsequent meeting; ( [0088] Referring again to FIG. 2, if it is determined that the travel time exceeds the amount of unscheduled time (250, no), the calendar application alerts the user of the conflict and provides the user with one or more suggestions to resolve the conflict.; Fig. 9A-9B; [0104]: In keeping with the above-described example, the calendar application identifies that the travel time exceeds the amount of unscheduled time by 30 minutes. Accordingly, the calendar application alerts the user of the conflict and provides the user with suggestions to avoid the conflict (930A). The action (930A) is similar to action (255). For example, the suggestions include ending the first appointment 115 sooner than the scheduled ending time and/or canceling or rescheduling the first or the second appointment 115, 120. The alert and the suggestions may be presented to the user via a UI.; Fig. 9B; [0054]: In the absence of sufficient time between the first and second appointments, the user is provided with an alert message at the time of scheduling the first and/or the second appointment, informing the user of the same, as more fully described below with respect to FIGS. 9A-9C. The alert message may be in several forms. In one example, the alert message is in the form of automatic e-mail to the user (or a person to whom the user delegates the task of keeping the user's calendar), informing the user of the conflict. In another example, the alert message is provided as a user interface ("UI") within the calendar application. In either case, the alert message provides the user with several options to allow the user (or a person to whom the user delegates the task of keeping the user's calendar) to account for such a conflict.; [0122]: To illustrate, the process 1100 includes the calendar application receiving, from a  ; [0123] Before saving the second appointment 120 into the calendar application, however, the calendar application may first determine whether the proposed second appointment present a conflict (e.g., absence of sufficient travel time) with an already scheduled first appointment 115.; Fig. 11; Noting the user requests to schedule the subsequent meeting and thus is the “organizer”) 
transmitting, by the processor, the email to a device of the meeting organizer.  ([0104] The calendar application then compares the travel time with the amount of unscheduled time (920A) and based on the comparison, determines if the travel time exceeds the amount of unscheduled time (925A). The actions (920A) and (925A) illustrate action (245) in more detail. In keeping with the above-described example, the calendar application identifies that the travel time exceeds the amount of unscheduled time by 30 minutes. Accordingly, the calendar application alerts the user of the conflict and provides the user with suggestions to avoid the conflict (930A). The action (930A) is similar to action (255). For example, the suggestions include ending the first appointment 115 sooner than the scheduled ending time and/or canceling or rescheduling the first or the second appointment 115, 120. The alert and the suggestions may be presented to the user via a UI.; [0054]: In the absence of sufficient time between the first and second appointments, the user is provided with an alert message at the time of scheduling the first and/or the second appointment, informing the user of the same, as more fully described below with respect to FIGS. 9A-9C. The alert message may be in several forms. In one example, the alert message is in the form of automatic e-mail to the user (or a person to whom the user delegates the task of keeping the user's calendar), informing the user of the conflict. In another example, the alert message is provided as a user interface ("UI") within the calendar application. In either case, the alert message provides the user with several options to allow the user (or a person to whom the user delegates the task of keeping the user's calendar) to account for such a conflict.)
Coughlin describes sending an email to the user if they will be late/insufficient travel time to the subsequent meeting due to the overlap of the travel time (e.g. [0054]), the user being the “meeting organizer”, i.e. the person who requests scheduling the subsequent meeting, and Coughlin further describes communicating messages to participants about the user’s late arrival 
generating, by the processor, an email addressed to a meeting organizer of the subsequent meeting in response to the determining that the subsequent meeting overlaps the time slot, wherein the email informs the meeting organizer that an employee associated with the meeting scheduling application will be late to the subsequent meeting; (bold emphasis added)
Chen however, in analogous art of meeting scheduling, teaches: 
generating, by the processor, an email addressed to a meeting organizer of the subsequent meeting in response to the determining that the subsequent meeting overlaps the time slot, wherein the email informs the meeting organizer that an employee associated with the meeting scheduling application will be late to the subsequent meeting; (bold emphasis added) transmitting, by the processor, the email to a device of the meeting organizer.  ([0028] A meeting/personnel location database 120 contains the preset meeting locations on a campus. It may also contain preset or configurable locations of all offices, cubicle, workspaces, etc., of all personnel who work at the campus. When new buildings are added, personnel change location or new personnel are employed, the database are updated to reflect the new location. Additionally, one implementation may include real-time participant location by racking the location of a meeting participant or having knowledge of his/her meeting schedule.; [0031] The scheduling server 116, distribution systems 110 and 112, meeting and personnel location database 120, and travel time information database 122 are interconnected to transfer information there between. The meeting and personnel location database 120 and the travel time information database 122 serve as the backbone of the intelligent scheduling application and services provided by the meeting scheduling server 116. ; [0009] (f) monitoring the location of the first participant; (g) notifying other participants if the first participant is going to be tardy to the meeting; [0043] According to one optional feature, a travel route from a participant's preset location to the meeting location Another feature optionally provides for monitoring the real-time location of a meeting participant 320 and notifying the other participants if a participant is going to be tardy 322 to the meeting.; [0055]: For example, one implementation may schedule meetings and provide on-time reminders to participants within an industrial campus.; [0053]: This way, the scheduling application may prioritize the necessary participants (e.g., meeting presenter, organizer, speaker, etc.) over all other participants. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Coughlin’s method(s) and system as described above including adding travel time slots adjacent to meetings, receiving requests to schedule meetings, and informing user(s) of meeting and travel time slot conflicts, to clearly include transmitting an email to the meeting organizer informing them that an employee will be late to the subsequent meeting in view of Chen in order to provide an improved and efficient intelligent scheduling system that accounts for travel time and distances and provides timely notifications to improve scheduling accuracy (Chen: Abstract; [0004]-[0006]; [0042]:  The participant's meeting schedule 310 is then updated to include the travel time to the meeting, thus accurately reflecting when the participant should leave for the meeting.; [0055]: Generally, any business or service where people meet and confer with each other would benefit from the efficiency provided by the intelligent scheduler system described herein.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Coughlin and Chen, as described above in the same field of meeting scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Coughlin  (at least: [0054] ; [0059] If the travel time exceeds the time gap between the first and second appointments, the calendar application alerts the user of the same before accepting the second appointment at the requested time.; [0123]; [0146]; Abstract) describing providing alerts, including emails, based on scheduling conflicts for a proposed appointment based on travel time and notifying other participant(s) of expected user late arrival to appointments and Chen [0055] describing using the scheduler system for any type of application where people meet and confer, the results of the combination were predictable (MPEP 2143 A).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
O’Sullivan, as applied to parent claim 14 above, in view of 
Balwani et al. WO 2015035309 A1 (hereinafter “Balwani”).
Claim 15,
O’Sullivan teaches all the limitations of parent claim 14 as described above.
O’Sullivan further teaches: comprising: a communication module to receive historical…times [for online meetings], ([0037] As mentioned above, adaptive scheduling process 10 may analyze 106 attributes of scheduling request 200, which may include determining 110 a likelihood of the proposed meeting overrunning the specified time slot of the proposed meeting based upon, at least in part, one or more meeting attendees. For example, meetings including Mark as an attendee may frequently overrun the scheduled time slot for the meeting, e.g., as may be discerned by telephone logs (e.g., in the case of a telephonic meeting), net meeting logs (e.g., in the case of a web based meeting), missed subsequent meetings, etc.) [calculate historical meeting activity trends] for online meetings to calculate the time period for the time slot. ([0037]-[0039] Adaptive scheduling process 10 may define 116 a pattern of scheduling activity for the requested attendee (e.g., user 46) and the one or more meeting attendees based upon, at least in part, the one or more previous scheduling activities of user 46. Trends or patterns indicating meeting overruns when certain meeting attendees are present may be established by analyzing previous scheduling activities and/or the meeting history for meetings including the one or more meeting attendees.;[0040] Adaptive scheduling process 10 may compare 118 scheduling request 200 to the defined 116 pattern of scheduling activity (i.e., that meetings including user 46 and Michael overrun by 15 minutes 90% of the time) and may determine 110 that there is a high likelihood of an overrun. Accordingly, adaptive scheduling process 10 may schedule 104 one or more additional time slots.) 
 
O’Sullivan fails to describe: comprising: a communication module to receive historical late arrival times to a physical location for physical location meetings from a mobile endpoint device, wherein the historical late arrival times for physical location meetings is averaged with historical late arrival time data for online meetings to calculate the time period for the time slot. (bold emphasis added)

Balwani however, in analogous art of appointment scheduling, teaches: comprising: a communication module to receive historical late arrival times to a physical location for physical location meetings from a mobile endpoint device, wherein the historical late arrival times for physical location meetings is averaged with historical late arrival time data for online meetings to calculate the time period for the time slot. (bold emphasis added) ([0067]-[0068] A software application may be configured to obtain location data from an external data source 140 configured to obtain location data (e.g. a GPS-enabled smart phone), and to communicate the location data to the health sendee center computer system.;  When information is obtained for two or more data points (e.g. from two or more patients or two or more events from the same patient), the data may be averaged or otherwise integrated to generate a composite value incorporating multiple data points.; [0061]:  Baseline tardiness risk factors are factors which are available well before a patient's scheduled appointment, and which typically involve historical data relevant to a patient's appointment timing. …In another example, a data storage unit may be a data storage unit in a server of the health service center computer system, which provides a baseline tardiness risk factor of historical data of other patients' average tardiness for appointments at the same time of day and day of the week as the patient's scheduled appointment….This formula may be based, for example, on historical data relating to a tardiness risk value 231 and the average amount of tardiness of previous patients with a given total tardiness risk value. In certain embodiments, the total tardiness risk value may be compared with a threshold tardiness risk value 241. In embodiments, if the total tardiness risk value does not exceed a threshold tardiness risk value, no action may be taken 242. in contrast, if the total tardiness risk value exceeds the threshold tardiness risk value, an action may be taken 243.; [0062]: For example, in embodiments, if a total tardiness risk value 231 is a certain value, the patient's appointment time may be adjusted by a corresponding amount. The relationship between a total tardiness risk value 231 and the amount of time by which to adjust the patient's appointment time (e.g. 10 minutes later, 55 minutes later, etc.) may be based on a formula which correlates total tardiness risk value to preferred appointment time adjustment amounts. This formula may be based, for example, on historical data relating to a tardiness risk value 231 and the average amount of tardiness of previous patients with a given total tardiness risk value.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624